Exhibit 10.1


PREFERRED STOCK PURCHASE AGREEMENT


THIS PREFERRED STOCK PURCHASE AGREEMENT (“Agreement”), dated as of this 7th day
of April, 2017, is by and between Yubao Liu, an individual ("PURCHASER"), and
Ben William Wong, an individual (“SELLER”) (collectively, the “PARTIES”).


RECITALS


WHEREAS, The Seller is the owner of 5,000,000 restricted shares of preferred
stock of Ionix Technology, Inc., a Nevada corporation (“IINX”);


WHEREAS, SELLER desires to sell to PURCHASER, and PURCHASER seeks to purchase
from SELLER, in a private transaction a total of 5,000,000 shares of Ionix
Technology, Inc. Preferred Stock (the “Shares”);


WHEREAS, subject to the terms of this Agreement, PURCHASER has agreed to
purchase the Shares from SELLER, an affiliate (10% or greater shareholder) of
IINX, in exchange for Five Million (Chinese Yuan) ¥5,000,000;


NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, it is agreed by and between the PARTIES hereto as follows:




ARTICLE 1
SALE AND PURCHASE OF THE SHARES


1.1          Sale of the Shares. Upon the Closing of this Agreement, subject to
the terms and conditions herein set forth, and on the basis of the
representations, warranties and agreements herein contained, SELLER shall sell
to PURCHASER, and PURCHASER shall purchase from SELLER, the Shares.


1.2          The Closing. The Closing of this transaction for the Shares of
Preferred Stock being purchased will occur when documentation necessary to
effectuate the transfer of the Shares, including but not limited to a fully
executed stock power with a medallion signature guarantee and the consideration
and receipt set forth in Appendix 1, have been delivered to the Seller (the
“Closing”). If the Closing of this transaction does not occur on or before April
30, 2017, then either party may terminate this Agreement upon written notice.


1.3          Consideration and Payment for the Shares. Upon the terms and
subject to the conditions set forth in this Agreement, at Closing, PURCHASER
shall pay to SELLER Five Million (Chinese Yuan) ¥5,000,000 either by check or by
wire transfer.
 
Stock Purchase Agreement
Page 1 of 7

--------------------------------------------------------------------------------


 
ARTICLE 2
REPRESENTATIONS AND COVENANTS OF SELLER AND PURCHASER


2.1          SELLER hereby represents and warrants that:


(a)          SELLER originally acquired the Shares for SELLER’s own account as
principal, for investment purposes only and not with a view to the resale or
distribution thereof, in whole or in part.


(b)          SELLER has good and marketable right, title, and interest (legal
and beneficial) in and to all of the Shares, free and clear of all liens,
pledges, security interests, charges, claims, equity or encumbrances of any
kind. At Closing, PURCHASER will acquire good and marketable title to the
Shares, free and clear of all liens, pledges, security interests, charges,
claims, equity, or encumbrances of any kind.


(c)          SELLER has all necessary power and authority to execute, deliver,
and perform SELLER’S obligations under this Agreement and all agreements,
instruments, and documents contemplated hereby and to sell and deliver the
Shares being sold hereunder, and this Agreement constitutes a valid and binding
obligation of the SELLER.


(d)          SELLER is, or has been during the past ninety (90) days, an
officer, director, 10% or greater shareholder or "affiliate" of the Company, as
that term is defined in Rule 144 promulgated under the United States Securities
Act of 1933, as amended (the "Securities Act")


(e)          The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby will not result in a breach by SELLER
of, or constitute a default by the SELLER under, any agreement, law, regulation,
instrument, decree, judgment or order to which SELLER is a party or by which
SELLER may be bound.


2.2          PURCHASER represents and warrants to SELLER as follows:


(a)          PURCHASER has adequate means of providing for current needs and
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the Shares offered by SELLER of the size
contemplated.


(b)          PURCHASER is an “Accredited Investor” as that term is defined in
Rule 501 of Regulation D of the Securities Act of 1933 (the “Act”). PURCHASER,
either alone or with PURCHASER’s professional advisers, has sufficient knowledge
and experience in financial and business matters that PURCHASER is capable of
evaluating the merits and risks of an investment in the Shares and of making an
informed investment decision with respect thereto and has the capacity to
protect PURCHASER’s own interests in connection with PURCHASER’s proposed
investment in the Shares.


(c)          PURCHASER is acquiring the Shares solely for PURCHASER’S own
account as principal, for investment purposes only and not with a view to the
resale or dis-tribution thereof.
 
Stock Purchase Agreement
Page 2 of 7

--------------------------------------------------------------------------------


 
(d)          PURCHASER acknowledges that the Shares cannot be sold unless
registered with the United States Securities and Exchange Commission (“SEC”) and
qualified by appropriate state securities regulators, or unless PURCHASER
obtains written consent from IINX and complies with an exemption from such
registration and qualification (including, without limitation, compliance with
Rule 144).


(e)           PURCHASER acknowledges that the shares are “restricted securities”
and therefore the certificate(s) representing the same shall contain the
following legend describing the transfer limitations:


THE SHARES OF STOCK REPRESENTED BY THIS STOCK CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED UNLESS COMPLIANCE WITH THE REGISTRATION PROVISIONS OF SUCH
ACT HAS BEEN MADE OR UNLESS AVAILABILITY OF AN EXEMPTION FROM SUCH REGISTRATION
PROVISIONS HAS BEEN ESTABLISHED, OR UNLESS SOLD PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT OF 1933.


(f)           PURCHASER acknowledges that IINX is under no obligation to
register or seek an exemption under any federal securities act, state securities
act, or any foreign securities act for any shares of Common Stock or Preferred
Stock of IINX or to cause or permit such shares of Common Stock or Preferred
Stock to be transferred in the absence of any such registration or exemption.


(g) PURCHASER has had the opportunity to ask questions of the SELLER and IINX
and has received additional information to the extent that the SELLER or IINX
possessed such information, necessary to evaluate the merits and risks of any
investment in IINX. Further, the PURCHASER has been given: (1) All material
books, records, documents, correspondence, and financial statements of the
Company; (2) all material contracts and documents relating to the proposed
transaction; (3) all reports filed with the Securities and Exchange Commission;
and, (4) an opportunity to question the appropriate executive officers of IINX;
and


(f) The PURCHASER agrees not to engage in hedging transactions with regard to
the Purchased Shares accept in compliance with the Securities Act.
 
Stock Purchase Agreement
Page 3 of 7

--------------------------------------------------------------------------------


 
ARTICLE 3
MISCELLANEOUS


3.1          Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the PARTIES hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof.  No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statements, certificates, or other documents delivered pursuant hereto
or in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not so set forth.


3.2          Waiver and Amendment.  Any term, provision, covenant,
representation, warranty or condition of this Agreement may be waived, but only
by a written instrument signed by the party entitled to the benefits thereof. 
The failure or delay of any party at any time or times to require performance of
any provision hereof or to exercise its rights with respect to any provision
hereof shall in no manner operate as a waiver of or affect such party's right at
a later time to enforce the same.  No waiver by any party of any condition, or
of the breach of any term, provision, covenant, representation or warranty
contained in this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such condition or breach
or waiver of any other condition or of the breach of any other term, provision,
covenant, representation or warranty. No modification or amendment of this
Agreement shall be valid and binding unless it be in writing and signed by all
parties hereto.


3.3          Termination.  In addition to any other remedies, the Purchaser may
terminate this Agreement, if at the Closing, the Seller have failed to comply
with all material terms of this Agreement has failed to supply any documents
required by this Agreement unless they do not exist, or has failed to disclose
any material facts which could have a substantial effect on any part of this
transaction.


3.4          Choice of Law.  This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of Nevada, including all matters of construction, validity, performance,
and enforcement and without giving effect to the principles of conflict of laws.


3.5          Arbitration. Any controversy of claim arising out of, or relating
to, this Agreement, or the making, performance, or interpretation thereof, shall
be settled by arbitration in Orange County, California in accordance with the
Rules of the U.S. Arbitration Association then existing, and judgment on the
arbitration award may be entered in any court having jurisdiction over the
subject matter of the controversy.


3.6          Indemnification.  From and after the Closing, the parties, jointly
and severally, agree to indemnify the other against all actual losses, damages
and expenses caused by (i) any material breach of this Agreement by them or any
material misrepresentation contained herein, or (ii) any misstatement of a
material fact or omission to state a material fact required to be stated herein
or necessary to make the statements herein not misleading.
 
Stock Purchase Agreement
Page 4 of 7

--------------------------------------------------------------------------------


 
3.7          Indemnification Non-Exclusive    The foregoing indemnification
provision is in addition to, and not derogation of any statutory, equitable or
common law remedy any party may have for breach of representation, warranty,
covenant or agreement.


3.8          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.


3.9          Further Action.  Each party hereto agrees to execute any additional
documents and to take any further actions as may be necessary or desirable in
order to implement the transaction contemplated by this Agreement.


3.10          Severability. Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal, or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision, but this Agreement will be reformed, construed, and
enforced in as if such invalid, illegal, or unenforceable provision had never
been contained herein.


3.11          Expenses; Attorney’s Fees. Each of the Company and the Sellers
shall bear their own expenses in connection with the drafting negotiations,
execution, and delivery of this Agreement and the consummation of the
transaction contemplated hereby. In the event any Party hereto shall commence
legal proceeding against the other to enforce the terms hereof, or to declare
rights hereunder, as the result of a breach of any covenant or condition or this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover from the losing party its cost of suit, including reasonable attorney’s
fees, as may be fixed by the court.




3.12          Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed effectively given (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
facsimile, if sent during normal business hours of the recipient, or, if not,
then on the next business day, (c) five days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one day after deposit with a nationally recognized overnight courier, specifying
next-day delivery, with written verification of receipt. All communications
shall be sent to the respective parties at the addresses set forth on the
signature pages attached hereto (or at such other addresses as shall be
specified by notice given in accordance with this Section).


SIGNATURE PAGE FOLLOWS
 
Stock Purchase Agreement
Page 5 of 7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written above.




SELLER          


/s/Ben Wong
 
By: Ben William Wong
 



Address: Unit 1, 11 Floor, Block 1, Phase 5, Xigang Bayi No. 117, Dalian City,
Liaoning Province, China








PURCHASER




/s/ Yubao Liu
 
Name: Yubao Liu
 





Address: No.122, Zu 9, Hongguang Community, Xiangyang District, Jiamusi,
Heilongjiang
 
Stock Purchase Agreement
Page 6 of 7

--------------------------------------------------------------------------------


 
Appendix 1




RECEIPT IN FULL


FOR VALUE RECEIVED, the undersigned acknowledges receipt of Five Million
(Chinese Yuan) ¥5,000,000 from Liu Yubao as full payment of the purchase of Five
Million 5,000,000 shares of Ionix Technology, Inc.


Signed this ___ day of April 2017




 
By:
           
Ben Wong
 

 

Stock Purchase Agreement
Page 7 of 7

--------------------------------------------------------------------------------